DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this application filed on 07/01/19
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-22, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18-22, 30, and 32 are process claims that depend on article claim 1. The examiner is unable to ascertain the bounds and metes of the claims since they do not recite what is/are the structural limitations of claim 1 that are or are not included in claims 18-22, 30, and 32. It is respectfully requested that claims 18, 30, and 32 be amended to include the structural limitations of article claim 1.
In claim 20, line 2, Applicant recites “an effective amount” of a nutrient. The examiner is unable to ascertain what “effective” represents, and one of ordinary skill in the art would not be able to understand what “effective” represents. And there is no acceptable standard to compare to what “effective” represents.  It is respectfully requested that claim 20 be amended to include a value range for the nutrient. The same analysis applies to claim 30, lines 4, 79, and 11 for the limitations “a minimum contact time period”, “a predetermined minimum contact time”, and “a period of time”. In addition, the same analysis applies to claim 32, lines 3-4 and 7-8 for the limitations “a predefined minimum contact time”, “the minimum contact time”, and “a period of time”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 14, 16-22, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witcher et al. (US 6,352,837 B1).
Regarding claim 1, Witcher et al. discloses an article (Fig.1:10), comprising:  
a nonwoven (col.9, lines 28-58) substrate having a copolymer grafted thereto, the copolymer comprising interpolymerized monomer units of 
a cationic nitrogen-containing ligand monomer (col.9, lines 28-58) selected from quaternary ammonium-containing and/or guanidinyl-containing ligand monomers; 
an amide monomer (col.9, lines 28-58); 
an oxy monomer (col.9, lines 28-58); and 
a dried coating (col.9, lines 28-58) adhered to the substrate, the coating comprising an optional water-soluble or water-dispersible polymeric binding agent; and a plurality of test microorganisms.

Regarding claim 3, Witcher et al. discloses that the dried coating further comprises a water-soluble or water-dispersible polymeric binding agent (col.9, lines 28-58).
Regarding claim 4, Witcher et al. discloses that at least a portion of the plurality of test microorganisms is dispersed in the polymeric binding agent (col.9, lines 28-58). 
Regarding claim 5, Witcher et al. discloses that the nonwoven substrate (col.9, lines 28-58) comprises meltblown microfibers of a hydrophobic thermoplastic polyolefin.
Regarding claim 14, Witcher et al. discloses that the plurality of viable test microorganisms consists of about 10 test microorganisms to about 10° test microorganisms col.9, lines 62-67 through col.10, lines 1-3).
Regarding claim 16, Witcher et al. discloses that the quaternary ammonium-containing monomer (col.9, lines 28-58) used to make the copolymer comprises [3-Methacryloylamino)propy1]]trimethylammonium chloride.
Regarding claim 17, Witcher et al. discloses that the quaternary ammonium-containing monomer (col.9, lines 28-58) used to make the copolymer comprises [3- (Methacryloylamino)propy]]trimethylammonium chloride, the oxy monomer used to make the copolymer comprises glycidyl methacrylate, and the amide monomer used to make the copolymer comprises N-vinyl pyrrolidone.
Regarding claim 18, Witcher et al. discloses a process challenge device (Fig.1:10), comprising:
a body (Fig.2:12) with a hollow channel having a first aperture (Fig.2:20) and a second aperture (unlabeled bottom end of outer container 12 as shown in Figure 2) spaced apart from the first aperture; and the article (Fig.2:14 and 16) fixedly disposed in the hollow channel.
Regarding claim 19, Witcher et al. discloses that a reservoir containing a detection medium (Fig.2:16), wherein the reservoir is disposed in selective fluid communication (Fig.2:18, 22, and 26) with the article.
Regarding claim 20, Witcher et al. discloses that the detection medium comprises a reagent (col.9, lines 11-18) selected from the group consisting of an effective amount of a nutrient that facilitates germination and/or growth of the test microorganisms, an indicator compound facilitates detection of a test microorganism metabolic activity, an effective amount of a neutralizer compound that inhibits an antimicrobial activity of a disinfectant, and a combination of any two or more of the foregoing reagents.
Regarding claim 21, Witcher et al. discloses that the nutrient (col.9, lines 28-58) is selected from the group consisting of serine, proline, arginine, glutamate, asparagine, aspartate, threonine, lipids, fatty acids, potato infusion, yeast extract, malt extract, peptones, dextrose, and a combination of any two or more of the foregoing nutrients.
Regarding claim 22, Witcher et al. discloses that the indicator compound (col.9, lines 28-58) is selected from the group consisting of a chromogenic enzyme substrate, a fluorogenic enzyme substrate, a pH indicator, a redox indicator, a chemiluminescent enzyme substrate, a dye, and a combination of any two or more of the foregoing indicator compounds. 
Regarding claim 30, Witcher et al. discloses a method (EXAMPL 1, columns 11-13), comprising:
flowing (col.12, lines 22-33) a disinfectant through the hollow channel of the process challenge device, wherein flowing the disinfectant through the hollow channel comprises contacting the article with the disinfectant for a minimum contact time period;
while flowing the disinfectant through the hollow channel and/or after flowing the disinfectant through the hollow channel, contacting the article with the disinfectant in the hollow channel at a predefined temperature (col.12, lines 29-33) for at least a predetermined minimum contact time;
after contacting the article with the disinfectant for at least the predetermined minimum contact time, contacting the article with an effective amount of a neutralizer compound (EXAMPL 1, columns 11-13) that inhibits an antimicrobial activity of the disinfectant;
contacting the article with a detection medium (EXAMPL 1, columns 11-13) for a period of time; and
after contacting the article with the detection medium for a period of time, analyzing the detection medium (EXAMPL 1, columns 11-13) to detect a biological activity of the test microorganisms.
Regarding claim 32, Witcher et al. discloses a method (EXAMPL 1, columns 11-13), comprising:
contacting the article (col.12, lines 22-33) with a disinfectant in a flow stream for at least a predefined minimum contact time;
after contacting the article with the disinfectant for at least the minimum contact time, contacting the article with an effective amount of a neutralizer compound (EXAMPL 1, columns 11-13) that inhibits an antimicrobial activity of the disinfectant;
contacting the article (EXAMPL 1, columns 11-13) with a detection medium for a period of time; and
after contacting the article with the detection medium for a period of time, analyzing the detection medium (EXAMPL 1, columns 11-13) to detect a biological activity of the test microorganisms. 
Allowable Subject Matter
Claims 2, 6-8, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reasons for indicating allowable subject matter are as follows: the recited concentration values of each component, recited surface area of the nonwoven substrate, the recited solidity of the nonwoven substrate, the recited weight ratio range of copolymer to nonwoven substrate, and the recited average molecular weight range values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/ Primary Examiner, Art Unit 1798